310 S.E.2d 610 (1984)
309 N.C. 818
Frank B. LEWIS
v.
The CITY OF WASHINGTON, et al.
No. 446P83.
Supreme Court of North Carolina.
December 6, 1983.
Wilkinson & Vosburgh, Washington, D.C., for plaintiff.
McMullan & Knott, Washington, D.C., for defendants.

ORDER
This matter is before the Court upon plaintiff's petition for writ of certiorari to review the decision of the Court of Appeals, 63 N.C.App. 552, 305 S.E.2d 752, filed on 16 August 1983. The petition is allowed for the limited purpose of entering the following order:
The decision of the Court of Appeals is affirmed in all respects except that part of its decision which considered and reversed the trial court's denial of defendants' motion for summary judgment on the issue of plaintiff's entitlement to recover the rental in the sum of $500. As to that portion, the decision of the Court of Appeals is REVERSED and the judgment of the trial court is REINSTATED.
By order of the Court in Conference, this 6th day of December, 1983.
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 7th day of December 1983.